i          i       i                                                             i      i      i




                                MEMORANDUM OPINION

                                       No. 04-08-00273-CV

                        Kenneth BROCK, Dependent Administrator of the
                         Estate of Carol Juracek Syslo Brock, Deceased,
                                            Appellant

                                                v.

                               Steve SYSLO and Anne Syslo Arnst,
                                          Appellees

                    From the County Court at Law #1, Guadalupe County, Texas
                                 Trial Court No. 2006-PC-0057
                            Honorable Linda Z. Jones, Judge Presiding


                                       No. 04-08-00378-CV

                                     IN RE Kenneth BROCK

                                  Original Mandamus Proceeding


Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 8, 2008

APPEAL DISMISSED FOR LACK OF JURISDICTION; PETITION FOR WRIT OF
MANDAMUS DENIED

           This is a consolidated appeal and original mandamus proceeding. Kenneth Brock, the

surviving spouse of Carol Juracek Syslo Brock and the dependent administrator of her estate, seeks
                                                                     04-08-00273-CV & 04-08-00378-CV

appellate and mandamus review of two probate court orders, a revised order approving inventory and

an order denying an application for sale of real property. We dismiss the appeal for lack of

jurisdiction and deny the petition for a writ of mandamus.

                         A. FACTUAL AND PROCEDURAL BACKGROUND

        In March 2004, Brock’s wife, Carol, died intestate. Brock filed an application in the county

court at law in Guadalupe County, asking to be appointed the administrator of Carol’s estate. Brock

also filed a lawsuit against Carol’s children, Steve Syslo and Anne Syslo Arnst, in the 25th Judicial

District Court in Guadalupe County. This lawsuit was transferred to the county court at law in

Guadalupe County and consolidated with the probate proceeding.

        In the lawsuit, Brock asserted claims for fraud and breach of fiduciary duty against Syslo and

Arnst. Specifically, Brock claimed ownership to various properties, including a house located on

Mary’s Cove in New Braunfels, Texas. Brock alleged the Mary’s Cove property was community

property in which he and Carol’s estate each owned an undivided one-half interest. Brock also

alleged the Mary’s Cove property was titled in Syslo’s and Arnst’s names, but they held the property

in trust for him and the estate. Syslo and Arnst answered Brock’s lawsuit, denying the allegations

in his petition.

        Brock was appointed the administrator of Carol’s estate. As required by law, Brock filed an

inventory, appraisement, and list of claims (“inventory”) in the probate court. Additionally, Brock

filed an application for sale of the Mary’s Cove property and an application to determine heirship.

Syslo and Arnst filed written responses opposing these applications and alleging the Mary’s Cove

property was their mother’s separate property in which Brock had no ownership interest.




                                                 -2-
                                                                                    04-08-00273-CV & 04-08-00378-CV

          The inventory filed by Brock listed the Mary’s Cove property as community property in

which Brock and the estate each owned an undivided one-half interest. Five days after the inventory

was filed, on December 18, 2007, the probate court approved the inventory. The probate court’s

order stated the inventory filed by Brock was “in all respects approved and ORDERED entered of

record.”

          On February 21, 2008, more than thirty days after the probate court signed the order

approving inventory, Syslo and Arnst filed a motion to reconsider the inventory. In the motion, Syslo

and Arnst asked the probate court to correct and modify the inventory and to clarify that the issue

of the characterization and ownership of the Mary’s Cove property was reserved until trial.

          On February 28, 2008, the probate court held a hearing on Syslo’s and Arnst’s motion to

reconsider the order approving inventory and Brock’s application for sale. Brock argued the probate

court had no authority to modify the order approving inventory because it was a final order and the

probate court’s plenary power had expired. Syslo and Arnst argued the probate court had continuing

authority to order the modification or amendment of the order approving inventory under Section

258 of the Texas Probate Code.1



          1
           … Section 258 of the Texas Probate Code provides:

      Correction Required W hen Inventory, Appraisement, or List of Claims Erroneous or Unjust

      Any person interested in an estate who deems an inventory, appraisement, or list of claims returned therein
      erroneous or unjust in any particular may file a complaint in writing setting forth and pointing out the alleged
      erroneous or unjust items, and cause the representative to be cited to appear before the court and show cause
      why such errors should not be corrected. If, upon the hearing of such complaint, the court be satisfied from
      the evidence that the inventory, appraisement, or list of claims is erroneous or unjust in any particular as
      alleged in the complaint, an order shall be entered specifying the erroneous or unjust items and the corrections
      to be made, and appointing appraisers to make a new appraisement correcting such erroneous or unjust items
      and requiring the return of said new appraisement within twenty days from the date of the order. The court
      may also, on its own motion or that of the personal representative of the estate, have a new appraisal made
      for the purposes above set out.

T EX . P RO B . C O D E A N N . § 258 (Vernon 2003).


                                                            -3-
                                                                       04-08-00273-CV & 04-08-00378-CV

        On March 13, 2008, the probate court signed an order denying the application for sale of real

property and an order entitled “Revised Order Approving Inventory, Appraisement and List of

Claims.” The revised order states “the Inventory, Appraisement and List of Claims filed by []

BROCK is approved and ORDERED entered of record, subject to further determination of this Court

as to the characterization and ownership of the real and personal property identified in such

Inventory.” Brock now seeks review of these orders by way of appeal and mandamus.

             B. THE INVENTORY REQUIREMENT UNDER THE TEXAS PROBATE CODE

        The Texas Probate Code requires the personal representative of an estate to file with the

probate court a verified, full, and detailed inventory of all the property of such estate which has come

to his possession or knowledge. TEX . PROB. CODE ANN . § 250 (Vernon 2003). In addition to setting

out the fair market value of each item in the estate, the inventory must specify what portion of the

property, if any, is separate property and what portion of the property, if any, is community property.

Id. Additionally, if any property is owned in common with others, the inventory must show the

interest owned by the estate, together with the names and relationship of any co-owners. Id.

        Once the inventory is filed, the probate court must examine it, and either approve or

disapprove it. Id. § 255. Once approved by the court, the inventory may be used as evidence in any

suit by or against the representative of the estate. Id. § 261. However, by approving, modifying, or

correcting an inventory, the probate court does not determine title to property. Adams v. Sadler,

696 S.W.2d 690, 691 (Tex. App.—Austin 1985, writ ref’d n.r.e.). An inventory is not conclusive

of the title to the property there listed, but instead is only prima facie evidence of that fact. Krueger

v. Williams, 359 S.W.2d 48, 50 (Tex. 1962); Adams, 696 S.W.2d at 691. When approved by the

court, an inventory constitutes the inventory of the estate for all purposes referred to in the Texas

Probate Code. TEX . PROB. CODE ANN . § 250.


                                                   -4-
                                                                     04-08-00273-CV & 04-08-00378-CV

                                       C. APPELLATE JURISDICTION

        As a threshold matter, we must determine if we have jurisdiction to review the challenged

orders by appeal. “All final orders of any court exercising original probate jurisdiction shall be

appealable to the courts of appeals.” TEX . PROB. CODE ANN . § 5(g) (Vernon 2003). The Texas

Supreme Court has articulated the following test for determining finality of an order in a probate

case:

        If there is an express statute, such as the one for the complete heirship judgment,
        declaring the phase of the probate proceedings to be final and appealable, that statute
        controls. Otherwise, if there is a proceeding of which the order in question may
        logically be considered a part, but one or more pleadings also part of that proceeding
        raise issues or parties not disposed of, then the probate order is interlocutory.

Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995). Thus, we must apply Crowson to

determine if the challenged orders are final and appealable.

        There is no express statute declaring orders approving inventories and orders denying

applications for sale to be final and appealable. See TEX . PROB. CODE ANN . §§ 248-261 (governing

the procedures for the inventory, appraisement and list of claims); id. §§ 341-346 (governing the

procedures the sale of real estate). Thus, the test is whether the challenged orders disposed of all

issues and parties raised in a particular phase of the proceeding.

        Here, the challenged orders may logically be considered part of the contested proceeding

involving the Mary’s Cove property, and neither order finally disposes of the issues raised in this

proceeding, nor ends a phase of this proceeding. In fact, by its own terms the revised order

contemplates further proceedings. It states “the Inventory, Appraisement and List of Claims filed by

[] BROCK is approved and ORDERED entered of record, subject to further determination of this

Court as to the characterization and ownership of the real and personal property identified in such

Inventory.” We therefore conclude the challenged probate orders are not final and appealable and


                                                  -5-
                                                                       04-08-00273-CV & 04-08-00378-CV

dismiss the appeal for lack of jurisdiction. See Ayala v. Mackie, 193 S.W.3d 575, 579 (Tex. 2006)

(holding probate court order denying a plea to the jurisdiction and refusing to remove an executor

was not a final, appealable order).

                                       D. MANDAMUS REVIEW

        Mandamus relief is available only when the relator establishes the trial court abused its

discretion and the relator has no adequate remedy by appeal. In re Prudential Ins. Co., 148 S.W.3d
124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-42 (Tex. 1992). “Mandamus relief

is appropriate when a trial court issues an order after its plenary power has expired” because such

rulings are void. In re Brookshire Grocery Co., 250 S.W.3d 66, 68 (Tex. 2008); In re Dickason, 987
S.W.2d 570, 571 (Tex. 1998). If an order is void, the relator need not show he lacks an adequate

appellate remedy. In re Southwestern Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000).

        In his mandamus petition, Brock contends the trial court’s revised order approving inventory

is void because it was made after the probate court’s plenary power expired. Brock’s argument

presumes the probate court’s initial order approving inventory was a final, appealable order, and

therefore, the probate court’s plenary power to revise the order expired thirty days after it was signed.

See TEX . R. CIV . P. 329b(d) (the trial court’s plenary power to vacate, modify, correct, or reform a

judgment expires 30 days after it is signed); TEX . R. CIV . P. 329b(f) (on the expiration of the time

within which the trial court has plenary power, a judgment cannot be set aside by the trial court

except by bill of review).

        Nevertheless, the initial order approving inventory was not final and appealable under the

requirements of Crowson. See 897 S.W.2d at 783. Brock’s lawsuit concerning the Mary’s Cove

property was unresolved when the probate court signed the order approving Brock’s inventory.

Because “there [was] a proceeding of which the order in question may logically be considered a part,


                                                   -6-
                                                                                     04-08-00273-CV & 04-08-00378-CV

but one or more pleadings also part of that proceeding raise issues or parties not disposed of, then

the probate order [was] interlocutory.” See id. “[T]he trial court [] retains continuing control over

interlocutory orders and has the power to set those orders aside any time before a final judgment is

entered.” Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993); Texas Crushed Stone Co. v.

Weeks, 390 S.W.2d 846, 849 (Tex .Civ. App.—Austin 1965, writ ref’d n.r.e.). Because the probate

court retained control over its order approving inventory, the revised order approving inventory is

not void.2 We conclude Brock is not entitled to a writ of mandamus directing the probate court to

vacate its revised order approving inventory.

         Finally, Brock contends the probate court abused its discretion by denying his application for

sale of real property. To be entitled to mandamus relief, Brock must show the probate court

committed a clear abuse of discretion and he has no adequate remedy by appeal. See In re Ford

Motor Co., 165 S.W.3d 315, 317 (Tex. 2005). A trial court abuses its discretion if it reaches a

decision so arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it

clearly fails to correctly analyze or apply the law. Id.

         Under the Texas Probate Code, an application may be made to the probate court for an order

to sell estate property when it appears necessary or advisable to (1) pay certain specified expenses

or claims, or (2) dispose of any interest in real property of the estate, when it is deemed to be to the

best interest of the estate. TEX . PROB. CODE ANN . § 341 (Vernon 2003). When opposition is filed

to an application for sale, the probate court must hold a hearing on the application. Id. § 345A. When




         2
            … Syslo and Arnst argue that even if the order approving inventory was a final order, the probate court was
authorized to revise the order under Section 258 of the Texas Probate Code, which allows the probate court to correct
erroneous or unjust items in an inventory when a party interested in an estate requests such a correction. See T EX . P RO B .
C O D E A N N . § 258 (Vernon 2003). This may be correct, but it is an issue we need not and do not decide.


                                                             -7-
                                                                     04-08-00273-CV & 04-08-00378-CV

the probate court is satisfied the sale of property is necessary or advisable, it must order the sale;

otherwise, it may deny the application. Id. § 346.

       At the hearing on the application for sale, Brock presented no evidence. Instead, Brock argued

the sale of the Mary’s Cove property, valued at $600,000.00, was necessary to pay past due property

taxes, homeowner’s association fees, and ad litem fees totaling about $6,500.00. Brock also

mentioned other income-generating property belonging to the estate. In opposing the sale, Syslo and

Arnst argued the past due taxes were Brock’s obligation and the other fees were nominal and could

be paid from other sources.

       Given that the ownership of the Mary’s Cove property remains in dispute and that there

appears to be other assets to pay the debts, we cannot say the trial court’s order denying the

application for sale was so arbitrary and unreasonable as to amount to a clear and prejudicial error of

law, nor was it a clear failure to correctly analyze or apply the law. We therefore conclude Brock is

not entitled to a writ of mandamus directing the probate court to vacate its order denying the

application for sale of real property.

                                            CONCLUSION

       In sum, we dismiss Brock’s appeal for lack of jurisdiction and deny the petition for a writ of

mandamus. We also deny Brock’s request for appellate attorney’s fees and costs.



                                                        Karen Angelini, Justice




                                                  -8-